Title: Thomas Jefferson to William Caruthers, 15 March 1815
From: Jefferson, Thomas
To: Caruthers, William


          Sir Monticello Mar. 15. 15.
          Your favors of Feb. 22. and Mar. 4. have been both recieved. the lease of at the Natural bridge having been made to Dr Thornton, if the change of circumstances which has intervened should make him apprehensive of loss, I should let him off without asking any consideration. but I have heard nothing from him on the subject. in your letter of Feb. 22. you suppose it may be necessary to extend your views to some other branches of the plumbing business, which would require improvements too expensive to put on leased land without a provision for allowance at the end of the term, and ask my ideas on the subject. for any permanent improvements immediately pertinent to the plumbing business & not exceeding what would be the amount of the rents to be recieved in the course of the lease, such as a successor to the business might fairly be expected to pay additional rent for, I should be willing to allow what they should be worth at the end of the term. I have no idea of selling the land. I view it in some degree as a public trust, and would on no consideration permit  it the bridge to be injured, defaced or masked from the public view. I propose to visit it in the course of the ensuing summer and shall then be much better qualified to go into details on the subject. Accept the assurance of my great esteem & respect.
          Th:J.
        